DETAILED ACTION
Applicant's arguments filed on 07/27/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Feng Shan on 08/15/2022.
The application has been amended as follows:
IN THE CLAIMS: 
Claim 2, line 2, “a first switch, a second switch” has been changed to -- the first switch, the second switch --.
Claim 3, line 2, “the voltage of the circuit output feedback voltage” has been changed to -- a voltage of a circuit output feedback voltage --.
Claim 1 has been replaced with following:
	Claim 1.	1. (Currently Amended) A method for designing a constant-current output control circuit, using a constant-current output control circuit, the method comprising the following steps: when a detection signal is low electrical level, a first switch is off and a second switch is on, so that a first resistor generates a first current flowing to ground, a voltage across a capacitor rises, and a voltage value of an output end of an error amplifier increases; when the detection signal is high electrical level, the first switch is on and the second switch is off, so that the constant current output control circuit generates a second current flowing to the capacitor, the voltage across the capacitor drops, and the voltage value of the output end of the error amplifier decreases, wherein the second current flowing to the capacitor generated by the constant current output control circuit is specifically: a voltage value of a reference voltage is less than an adjustable control voltage value, a voltage difference between the two ends of the first resistor is ∆VR1=VCST-VREF, and the second current flowing to the capacitor is generated on the first resistor to discharge the capacitor, the second current is:  
    PNG
    media_image1.png
    30
    115
    media_image1.png
    Greyscale
 wherein, VCST is an adjustable control voltage; and wherein the constant-current output control circuit, includes a control module, the first resistor,  the capacitor, and the error amplifier; the control module is connected to the adjustable control voltage and the detection signal, and a non- inverting input end of the error amplifier is connected to the reference voltage, an inverting input end of the error amplifier is connected to  a first end of the first resistor, the output end of the error amplifier is connected to the constant current output control 2Application No.: 17/266,565Docket No.: 10035.0006circuit, and a first end of the capacitor is connected to the first end of the first resistor, a second end of the capacitor is connected to the output end of the error amplifier, and a second end of the first resistor is connected to the control module.



Reasons for Allowance
Claims 1-6, 8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…when a detection signal is low electrical level, a first switch is off and a second switch is on, so that a first resistor generates a first current flowing to ground, a voltage across a capacitor rises, and a voltage value of an output end of an error amplifier increases; when the detection signal is high electrical level, the first switch is on and the second switch is off, so that the constant current output control circuit generates a second current flowing to the capacitor, the voltage across the capacitor drops, and the voltage value of the output end of the error amplifier decreases, wherein the second current flowing to the capacitor generated by the constant current output control circuit is specifically: a voltage value of a reference voltage is less than an adjustable control voltage value, a voltage difference between the two ends of the first resistor is ∆VR1=VCST-VREF, and the second current flowing to the capacitor is generated on the first resistor to discharge the capacitor, the second current is:…   wherein, VCST is an adjustable control voltage; and wherein the…”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references are shown int the PTO-892 however, none of the references teach the operation and structure of the claimed circuit.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838